ITEMID: 001-111902
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF ALEKSEJEVA  v. LATVIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;No violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for family life;Respect for private life)
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. The applicant was born in 1984 and lives in Rīga.
6. On 18 October 2006 the applicant was detained in Iļğuciema Prison, the only prison in Latvia for female detainees.
7. The applicant’s mother had worked in Iļģuciema Prison for approximately twenty-five years prior to her daughter’s detention there. In 2006 the applicant’s mother was an assistant to the prison governor. Her last day of work at the prison was on 19 October 2006. On the following day, the director of the Latvian Prison Administration approved the applicant’s mother’s retirement from service at the Ministry of Internal Affairs as of 22 October 2006 due to her having reached the retirement age.
8. According to the applicant, on the day on which she was brought to Iļģuciema Prison she was told by the head of security that this was the first time a relative of a staff member of Iļģuciema Prison had been detained there. The applicant was advised to conceal this information from employees and other detainees at the prison, as it was considered that she might be in danger if that information were found out.
9. On 19 October 2006 a guard took away a photo of the applicant’s mother from her cell, explaining that the photo could reveal their personal ties and endanger the applicant’s safety.
10. On 26 October 2006 the applicant was moved from an intake cell to a two-person cell. She started serving her sentence in the lowest (the most restrictive) imprisonment regime. From 22 January 2007 the applicant shared the cell with a former bailiff. The applicant encountered other detainees during her daily walks, while attending cooking classes, and during weekly showers and visits to the laundry room.
11. According to the applicant, she lived in constant fear of her connection with her mother being found out, as the attitude of prisoners towards the relatives of people employed in prisons, the police or the courts was negative. According to the applicant, one of the inmates of Iļģuciema Prison knew who her mother was. That inmate was released from prison in 2007.
12. After the case was communicated to the respondent Government the applicant submitted more specific information about the attitude of other prisoners towards her. According to the applicant, one former inmate (V.M.) had known of the risks faced by the applicant but had been afraid to give any such information in writing because she had only recently been released from prison, was still on probation and was therefore afraid of possible repercussions from the State authorities. In particular, V.M. had allegedly witnessed an incident in which an inmate, L.A., had used derogatory language and veiled threats towards the applicant and had also implied that she had learned of the applicant’s family relations from a prison staff member, T.J.
13. On 5 December 2006 the Rīga City Vidzeme District Court examined an application made by the applicant on 17 October 2006 to postpone the start of the execution of her prison sentence. The applicant was present at the hearing and brought her mother’s previous employment at Iļģuciema Prison to the court’s attention. The applicant’s application to postpone the start of the execution of her sentence was refused.
14. On 5 February 2007 the applicant submitted a complaint to the Ombudsman’s Office (Tiesībsarga birojs), requesting, inter alia, a transfer to an open prison where she could be isolated from other prisoners and where her mother’s prior employment would not cause problems. The applicant stated that the situation in prison could become dangerous for her if other prisoners found out about her family ties.
15. In a subsequent meeting with the deputy governor of Iļģuciema Prison the applicant was told that it was not possible to ensure her separation from other prisoners unless she was kept in complete isolation. However, both the deputy governor and the applicant agreed that isolation would be comparable to an additional punishment and therefore that that option was not acceptable.
16. On 12 April 2007, prior to a meeting of an administrative commission of Iļģuciema Prison which was to decide the question of whether the applicant should be transferred to medium (less restrictive) imprisonment regime, the applicant was invited to sign a pre-typed form waiving her right to representation by a lawyer at the meeting of the commission. At the bottom of the form the applicant added, in her own hand, that in the event of her transfer to the medium imprisonment regime she did not object to having to share a cell with other prisoners.
17. On 8 May 2007 the meeting of the administrative commission took place. The applicant was transferred to the medium imprisonment regime and placed in a cell with other prisoners. According to the Government, because of safety considerations she was put in a cell together with first time prisoners.
18. On 14 August 2007 the Ombudsman, in response to the applicant’s complaint of 5 February, informed her that a representative of the office had visited Iļģuciema Prison and had found that there were sufficient safeguards in place concerning the security of inmates in the prison, and that the applicant’s life and health were not under threat.
19. On 26 February 2007 the governor of Iļğuciema Prison refused the applicant’s request to allow a long-term visit by a man whom she described as her partner. The applicant was informed that by law she was only entitled to receive long-term visits from individuals other than close relatives if her relatives did not visit her. The applicant was asked to submit proof of her divorce from her then husband.
20. On 28 February 2007 a prison official informed the applicant that she was not allowed to receive visits from her alleged partner, irrespective of a written statement from the Rīga City Kurzeme District Court that the applicant’s divorce case was pending before it.
21. According to the applicant, she was informed by the staff of Iļģuciema Prison that receiving visits from her mother would be “problematic” because if such visits were to occur the prisoners would find out about their family relationship. As a result, the applicant’s mother did not visit her. The applicant made full use of her four monthly phone calls to talk to her mother.
22. After the applicant was divorced from her husband on 16 April 2007, between 26 April 2007 and 22 September 2007 she was allowed to receive five long-term visits and six short-term visits from her alleged partner.
23. From 29 August to 5 September 2007 the applicant was granted leave from prison to visit her mother.
24. On 21 January 2008 the applicant was authorised to serve her sentence under the highest (the least restrictive) imprisonment regime and was transferred to Vecumnieki Open Prison. On an unspecified later date she was released from prison.
25. The European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (hereinafter “the CPT”) has developed standards relating to the treatment of persons deprived of their liberty. The following is an extract from its 11th General Report (CPT/Inf (2001) 16, paragraph 27):
“The duty of care which is owed by custodial staff to those in their charge includes the responsibility to protect them from other inmates who wish to cause them harm. In fact, violent incidents among prisoners are a regular occurrence in all prison systems; they involve a wide range of phenomena, from subtle forms of harassment to unconcealed intimidation and serious physical attacks.
Tackling the phenomenon of inter-prisoner violence requires that prison staff be placed in a position, including in terms of staffing levels, to exercise their authority and their supervisory tasks in an appropriate manner. Prison staff must be alert to signs of trouble and be both resolved and properly trained to intervene when necessary. The existence of positive relations between staff and prisoners, based on the notions of secure custody and care, is a decisive factor in this context; this will depend in large measure on staff possessing appropriate interpersonal communication skills. Further, management must be prepared fully to support staff in the exercise of their authority. Specific security measures adapted to the particular characteristics of the situation encountered (including effective search procedures) may well be required; however, such measures can never be more than an adjunct to the above-mentioned basic imperatives. In addition, the prison system needs to address the issue of the appropriate classification and distribution of prisoners.”
26. Under Latvian legislation, section 11 (5) of the Law on the Detention Procedure (Apcietinājumā turēšanas kārtības likums) specifically provided at the relevant time that detained persons whose conviction had not become final and who belonged to certain specified groups (such as former employees of law-enforcement agencies, including the Prison Administration, and the judiciary, as well as their close relatives) were to be detained separately from other prisoners.
27. Paragraph 13 of Regulation No. 423 (2006) of the Cabinet of Ministers, entitled “The Internal Rules of Detention Institutions” (Brīvības atņemšanas iestādes iekšējās kārtības noteikumi), provides that prisoners ought to be placed in cells after taking into account the availability of free spaces, the psychological compatibility of the convicted persons, their level of education and state of health.
28. Article 45 of the Sentence Enforcement Code (Sodu izpildes kodekss), applicable to convicted prisoners and as in force at the material time, provided for two types of visits in prison – short-term (one to two hours) and long-term (six to forty-eight hours). Long-term visits were normally meant for spending time together with close relatives of the prisoners (parents, children, siblings, spouses and so on). Article 45 went on to say that “[i]f a convicted person does not have any close relatives or if his close relatives do not visit him, the detention institution’s administration may authorise long-term visits with other relatives or other persons”.
29. At the relevant time, the number of visits that prisoners in partly-closed (daļēji slēgti) prisons were allowed to receive depended on their imprisonment regime. According to article 505 of the Sentence Enforcement Code, visiting rights progressed from four to six to eight long-term and short-term visits per year for prisoners in the lowest, medium and highest imprisonment regimes respectively. The length of the long-term visits allowed also increased progressively.
NON_VIOLATED_ARTICLES: 8
NON_VIOLATED_PARAGRAPHS: 8-1
